DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III, claims 17-27, drawn to a method for the isolation of particles of at least one specific type belonging to a sample by using the microfluidic device of claim 1 and species B directed to the separation group adapted to selectively move each particle by means of dielectrophoresis in the reply filed on March 29, 2021 is acknowledged.  Claims 1-15 and 28-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I-II and IV, drawn to a microfluidic device for the isolation of particles of at least one specific type of a sample, to a system for the isolation of particles of at least one specific type of a sample comprising the microfluidic device, a housing, and the actuator device, and to a method for the isolation of particles of at least one specific type belong to a sample by using the microfluidic system of claim 9, there being no allowable generic or linking claim among different groups and claim 18 is identified as generic with respect with respect to the identified species.  Applicant timely traversed the restriction (election) requirement in the reply filed on March 29, 2021.
The traversal is on the ground(s) that the prior art, Medoro (U.S. Patent Pub. 2012/0184010), includes a second outlet (Fig. 1: outlet 7 and reservoir 7'), but neither are configured nor designed to allow for portions of the bulk sample to flow out of the microfluidic device as claimed.  This is not found persuasive because the limitation 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 17 is objected to because of the following informalities (including claim 1 due to its incorporation into claim 17):
Claim 1, line 1: “microfludic” should be “microfluidic”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 17, 18, 21, and 25 recite “the particles of the specific type” in claim 1 (lines 4-5, 8, 11, and 14 due to its incorporation into claim 17), in claim 17 (lines 6-7, 11, and 14-15), in claim 18 (line 2), in claim 21 (line 2), and in claim 25 (lines 3 and 4).  
Subsequent claims 18-27 are rejected due to their dependencies on base rejected claim 17.
Subsequent claim 26 is rejected due to its dependency on base rejected claim 25.

Claim 17 recites “the introduction phase” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the at least one introduction phase.”
Claim 17 recites “the selection phase” in lines 9-10 and line 14.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the at least one selection phase.”
Subsequent claims 18-27 are rejected due to their dependencies on base rejected claim 17.

Claim 18 recites “the selection phase” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the at least one selection phase.”

Claim 19 recites “the repetition phase” and “the discharge phase” in line 2.  There are insufficient antecedent bases for these limitations in the claim.  It is suggested to change into “the at least one repetition phase” and “the at least one discharge phase.”


Claim 20 recites “the discharge phase” in line 2.  There is insufficient antecedent basis for this limitations in the claim.  It is suggested to change into “the at least one discharge phase.”

Claim 21 recites “the selection phase” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the at least one selection phase.”

Claim 22 recites “the repetition phase” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  It is suggested to change into “the at least one repetition phase.”

Claim 23 recites “the repetition phase” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  It is suggested to change into “the at least one repetition phase.”
Claim 23 recites “through the outlet” in line 4.  It is unclear whether this outlet is the first outlet or the second outlet as claimed in claim 1.

Claim 24 recites “the selection phase” and “the discharge phase” in lines 2 and 3.  There are insufficient antecedent bases for these limitations in the claim.  It is 

Claim 25 recites “the selection phase” and “the discharge phase” in lines 3 and 5.  There are insufficient antecedent bases for these limitations in the claim.  It is suggested to change into “the at least one selection phase” and “the at least one discharge phase.”
Subsequent claim 26 is rejected due to its dependency on base rejected claim 25.

Claim 26 recites “the repetition phase” (lines 1-2 and 2-3) and “the discharge phase” (line 3).  There are insufficient antecedent bases for these limitations in the claim.  It is suggested to change into “the at least one repetition phase” and “the at least one discharge phase.”

Claim 27 recites “the discharge phase” in line 2.  There is insufficient antecedent basis for this limitations in the claim.  It is suggested to change into “the at least one discharge phase.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-20 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medoro (U.S. Patent Pub. 2012/0184010) in view of Xia (U.S. Patent Pub. 2011/0177547), and further in view of Buermann (U.S. Patent Pub. 2015/0352544).
Medoro teaches a method for isolation of particles of at least one specific type belonging to a sample ([0051] lines 2-4: for the substantial isolation of particles C1 of at least one given type from a sample) by using a microfluidic device comprising:

at least part of a separation group comprising a separation unit (Fig. 1; [0051] line 6: a separation unit 3), which comprises a main chamber (Fig. 1; [0053] line 2: a main chamber 4) and a recovery chamber (Fig. 1; [0053] line 2: a recovery chamber 5) and being adapted to receive the sample and to transfer at least part of the particles of the specific type from the main chamber to the recovery chamber in a selective manner with respect to further particles of the sample ([0053] lines 3-6: designed to transfer at least part of the particles C1 of the given type from the main chamber 4 to the recovery chamber 5 in a substantially selective way with respect to the further particles C2 of the sample); and 
a first outlet (Fig. 1; [0055] line 4: the outlet 8) configured to allow the particles of the specific type to be collected outside of the device ([0055] lines 5-7: through which, in use, at least part of the particles C1 of the given type collected in the recovery chamber 5 exit from the system 1); 
wherein the separation group comprises an actuator device (Fig. 1: valves 9, 10, 11, and 12 are together deemed to be an actuator device) adapted to actuate movement of the particles of the specific type from the main chamber to the recovery chamber ([0059] lines 1-4: the valves 11 and 12 are designed to regulate infow of a carrier liquid to the recovery chamber 5 and outflow of the carrier liquid together with the particles C1 of the given type from the recovery chamber 5 through the outlet 8); 

the method comprising:
at least one introduction phase, during which a first fraction of the sample is introduced into the separation unit ([0148] lines 1-2: introduction of the sample into a system 1 through an inlet 2); 
at least one selection phase ([0148] lines 2-3: a separation step), during which at least part of the particles of the specific type are moved to the recovery chamber in a selective manner ([0148] lines 11-12: separated in a substantially selective way) with respect to further particles of the sample ([0148] lines 3-4: during which at least part of the particles C1 of the given type are separated from further particles C2 within a separation unit 3); and
at least one discharge phase ([0148] lines 9: a recovery step), during which the particles of the specific type are conveyed from the recovery chamber through the first outlet of the outside of the microfluidic device ([0055] lines 5-7: through which, in use, at least part of the particles C1 of the given type collected in the recovery chamber 5 exit from the system 1; [0148] lines 10-
wherein during the selection phase the actuator device moves the particles of the specific type from the main chamber to the recovery chamber ([0153] lines 1-3: during the separation step, the particles C1 of the given type are transferred from a main chamber 4 to a recovery chamber 5).

Medoro does not explicitly disclose at least one repetition phase, during which the introduction phase and the selection phase are repeated.
However, Xia teaches a sequence of fluidic operations ([0057] line 1) for sorting small objects including cells and other particles ([0002] lines 1-2).  The steps include loading sample solution into the sorting chamber ([0066] lines 2-3) and trapping target cells within the connecting channel and driving the target cells to the outlet ([0067] lines 1-4).  These two steps are repeated until desired number of cells are sorted and collected from the outlet ([0068] lines 1-2).  Thus, Xia teaches at least one repetition phase ([0068] line 1: repeated), during which the introduction phase ([0066] lines 2-3) and the selection phase ([0067] lines 1-2; [0068] line 1) are repeated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro by repeating the steps of sample introduction and separation as taught by Xia to obtain desired numbers of target for collection ([0068] lines 1-2).


However, Buermann teaches loading reagents or removing waste from assay systems that use the liquids for biochemical analysis ([0002] lines 3-5).  The liquid waste is permitted to accumulate within the digital fluidics (DF) device and is discarded with the DF device after the assay protocol has been completed ([0006] lines 5-7).  However, it may be necessary to remove the waste during operation of the DF device or without disposing of the entire DF device for the device conducting a greater number of reactions and/or be reused ([0006] lines 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro by allowing the sample to flow out of the microfluidic device through the second outlet as suggested by Buermann because removing the waste from the DF device would enable reuse of the entire DF device ([0006] lines 8-10).  Further, the combined Medoro and Buermann would necessarily result in not only allowing the portion of the sample flow out of the main chamber 4 through the outlet 7 into the reservoir 7’ (Medoro, [0062] lines 7-10), but also out of the microfluidic device (Buermann, [0006] lines 7-11).

Regarding claim 18, Medoro teaches during the selection phase, at least part of the particles of the specific type are moved by means of dielectrophoresis ([0160] lines 1-2: the separation step occurs by dielectrophoresis).


However, Xia teaches a fluidic operations ([0057] line 1) for sorting small objects including cells and other particles ([0002] lines 1-2).  The steps include loading sample solution into the sorting chamber ([0066] lines 2-3) and trapping target cells within the connecting channel and driving the target cells to the outlet (Fig. 12J; [0067] lines 1-4).  These two steps are repeated until desired number of cells are sorted and collected from the outlet ([0068] lines 1-2).  Thus, Xia teaches during the repetition phase ([0068] line 1: repeated), the discharge phase is repeated ([0067] lines 3-4; [0068] line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro and Buermann by repeating the step of discharge as taught by Xia to collect desired numbers of the target ([0068] lines 1-2).

Regarding claim 20, Medoro, Xia, and Buermann disclose all limitation of claim 19 as applied to claim 19, including several repetition phases (Xia, [0068] lines 1-2).  Medoro, Xia, and Buermann do not explicitly disclose the discharge phase being performed only at the end of all the repetition phases.
However, the discharge is a final step for target collection and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro, Xia, and Buermann by repeating the steps of 

Regarding claim 22, Medoro, Xia, and Buermann disclose all limitation of claim 17 as applied to claim 17.  Medoro does not explicitly disclose during the repetition phase a portion of the sample flows out of the main chamber and out of the second outlet.
However, during the repetition phase including the introduction phase and the selection phase, the first outlet (Fig. 1: outlet 8) is closed because it is not in the discharge phase.  Instead, the second outlet (Fig. 1: outlet 7) must be open because it would prevent the overloading of the sample into the microfluidic device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro, Xia, and Buermann by reasonably expecting a portion of the sample flows out of the main chamber and out of the second outlet during the repetition phase upon the overloading of the sample solution inside the microfluidic device.

Regarding claim 23, Medoro, Xia, and Buermann disclose all limitation of claim 17 as applied to claim 17.  Medoro does not explicitly disclose during the repetition phase, while a further fraction of the sample is introduced into the separation unit, at least one portion of the sample flows out of the main chamber and out of the microfluidic device through the outlet; and said portion of the sample is at least part of the first fraction of the sample.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro, Xia, and Buermann by reasonably expecting a portion of the sample flows out of the main chamber and out of the second outlet which includes at least part of the first introduced sample.

Regarding claim 24, Medoro teaches a flushing phase ([0187] line 2: a flushing step, during which further particles C2 present in the main chamber 4 are removed), during which a flushing liquid is introduced into the main chamber (to remove particles C2 from the main chamber 4, the flushing liquid must be introduced into the main chamber 4); in particular, the flushing phase follows the selection phase (to flushing the microfluidic device designed for isolation of a given type of particles from the undesired particles, the flushing must follow the isolation, i.e., the separation phase ) and is prior to the discharge phase ([0188] lines 1, 3-4: the flushing step is completely prior to the recovery step).

Regarding claim 25, Medoro teaches the recovery chamber (Fig. 28; [0184] line 4: recovery chamber 5) comprises a waiting area (Fig. 28; [0184] lines 5: the second area 5”) and a recovery area (Fig. 28; [0184] line 8: the first area 5’); during the selection phase, the particles of the specific type are arranged in the waiting area ([0184] lines 1-4: during the separation step, at least part of the particles C1 transferred 

Regarding claim 26, Medoro teaches during the repetition phase (e.g., the repeated selection phase of the repetition phase), the particles are arranged in the waiting area ([0184] lines 1-4: during the separation step, at least part of the particles C1 transferred into the second area 5”); and at the end of the repetition phase (since the removal of the particles from the waiting area to the recovery area is before the final discharge phase, the removal must be at the end of selection phase or the repetition phase after the completion of all selections) and before the discharge phase ([0184] lines 8-10: subsequently at least part of the particles C1 is made to flow away from the first area 5’ through the outlet 8), the particles are moved from the waiting area to the recovery area ([0184] lines 5-8: the recovery step comprises a first recovery substep, during which at least part of the particles C1 is brought in a substantially selective way into the first area 5’).  
Even if Medoro, Xia, and Buermann do not explicitly disclose the removal of particles are at the end of the repetition phase, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro, Xia, and Buermann by selecting the order of the steps as claimed See In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

Regarding claim 27, Medoro teaches during the discharge phase, a flushing liquid is introduced into the recovery chamber ([0188] lines 1-4: the flushing step is ate least partially subsequent to the recovery step and at least partially prior to the recover step; which is interpreted that the flushing step occurs during the recovery step, i.e., introducing the flushing liquid during the recovery step).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medoro in view of Xia and Buermann, and further in view of Manaresi (U.S. Patent Pub. 2015/0126396).
Regarding claim 21, Medoro, Xia, and Buermann disclose all limitation of claim 17 as applied to claim 17.  Medoro further discloses during the selection phase, the particles of the specific type are optically detected ([0170] lines 3-4: optical detection of the passage of the sample between the chamber 4 and the duct 20).  Medoro, Xia, and Buermann do not explicitly disclose the optical detection is to identify the particles of the specific type on the basis of fluorescent signals.
However, Manaresi teaches methods of identification, isolation, and subsequent analysis of tumor cells ([0003] lines 2-3).  The identification of the cells of interest can be made via optical sensors, such as a fluorescence microscope ([0114], [0116]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Medoro, Xia, and Buermann by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795